1

2

3                                     UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                      ***

6
      TAMMARA TIMS and H.H., a minor by and
7     through his Guardian Ad Litem, GENEVA
      ATTEBERRY,
8                                                         2:18-cv-00021-JAD-VCF
                           Plaintiffs,                    ORDER
9
      vs.
10
      CLARK COUNTY SCHOOL DISTRICT
11
      KASEY GLASS, MARK CONNORS, and DOES
      1-50,
12
                           Defendants.
13

14
            Before the Court are the following motions:
15
            1. Plaintiffs’ Motion to Compel Defendant CCSD to Produce Further Responses to Plaintiffs’
16
     Interrogatories (ECF No. 166),
17
            2. Plaintiff HH, by and through this Guardian Ad Litem Geneva Atteberry’s Motion for Leave to
18
     File Sur-Reply to Clark County School District’s Reply in Support of its Motion to Compel DFS Records
19
     (ECF No. 173),
20
            3. Defendant Clark County School District’s Motion to Seal Exhibit’s 2, 3, 4 and 5 to Response in
21
     Opposition to Plaintiffs’ Motion to Compel CCSD to Produce Further Responses to Plaintiffs’
22
     Interrogatories, Set 10, Nos. 21, 22 and 25 (ECF No. 176),
23
            4. Clark County School District and Mark Connors’ Joinder to Kasey Glass’ Motion to Extend
24
     Discovery Deadlines and Scheduling Order (ECF No. 179),
25
            5. Plaintiff’s Joinder and Expedited Request to Extend Discovery Deadlines (ECF No. 180).
1          Accordingly,

2          IT IS HEREBY ORDERED that a hearing on the above referenced motions, is scheduled for 10:00

3    AM, June 21, 2019, in Courtroom 3D.

4

5          DATED this 6th day of June, 2019.
                                                           _________________________
6                                                          CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
